Title: [Diary entry: 5 September 1786]
From: Washington, George
To: 

Tuesday 5th. Mercury at 76 in the Morning—86 at Noon and 80 at Night. Very warm, with but little wind and that Southerly. Rid to the Neck and muddy hole Plantations. At the first though unnoticed at the time the cut adjoining the drilled corn had been sowed with Wheat ever since Tuesday last and this day (having taken the seed from it 14½ Bushls.) the Flax was spread but not well the weeds not being sufficiently Cut & taken off to let it lye well on the Earth. At Muddy hole finished all the wheat Sowing in Corn ground I intended—viz. 19 Bushels in the cut adjoining the drilled Corn, & 14 in the other East of it—the remainder of this latter cut being designed for Rye. Mr. Wm. Peake dined here.